DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and is not technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Objections
Claim 8 is objected to because of the following informalities:  “the controller the includes a counter” should read –the controller includes a counter--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (10/861,580) and LIAO (TW1592800).
 	Regarding claim 1, Kanno discloses a memory system, comprising: a nonvolatile memory that includes a plurality of first regions, data writes and data reads being executable in parallel for the plurality of first regions, each of the first regions including a plurality of second regions as data read/write units [FIG. 1, 2: flash storage device; BLK0-BLKm-1; the controller can execute data write operation and data read operation in parallel; each of the BLKs including plurality of pages Page 0 to Page n-1]; and a controller connected to the nonvolatile memory and configured to: acquire first values indicating a data write load of each of the plurality of first regions [Col. 6: 48-58: the write control unit executes a process for writing write data received in parallel into a plurality of blocks], detect a first region having a first value greater than or equal to a first threshold [Col. 14: 31-39: the number of blocks included in each of the plurality of parallel access units is equal to or smaller than a threshold (first number)].
 	Kanno does not explicitly disclose  acquire second values indicating a data write load of each of the second regions within the detected first region, detect a second region within the detected first region having a second value greater than or equal to a second threshold but less than or equal to a third threshold higher than the second threshold, and move data from the detected second region to a second region in a first region other than the detected first region.
 	LIAO discloses acquire second values indicating a data write load of each of the second regions within the detected first region, detect a second region within the detected first region having a second value greater than or equal to a second threshold but less than or equal to a third threshold higher than the second threshold, and move data from the detected second region to a second region in a first region other than the detected first region [English Description, Claim1: memory management method and storage controller comprising writing first data in a first block, storing first value corresponding to first physical block, writing second data in second block and storing second value corresponding to second block where second value is greater that first value, moving third data in the first data of first block to third block, third value corresponding to third block, second value greater than second threshold and third value equal to second value].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have acquired second values indicating a data write load of each of the second regions within the detected first region, detect a second region within the detected first region having a second value greater than or equal to a second threshold but less than or equal to a third threshold higher than the second threshold, and move data from the detected second region to a second region in a first region other than the detected first region in order to provide a memory management method suitable for a rewritable non-volatile memory module (English Description).

 	Regarding claim 2, Kanno discloses the memory system according to claim 1, wherein the controller is further configured to: acquire values corresponding to a data write load of each of the first regions over a certain time period as the first values, and acquire values corresponding to a data write load of each of the second regions in the detected first region over the certain time period as the second values [Col. 17:58 to Col. 18:3].

 	Regarding claims 10 and 19, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 11, the rationale in the rejection of claim 2 is herein incorporated.


Claim(s) 3-6, 12-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (10/861,580) and LIAO (TW1592800) and Nashimoto (2013/0346708).

 	Regarding claim 3, Kanno does not explicitly disclose the memory system according to claim 2, wherein, when data writes are concentrated in a first number of the second regions or less, the third threshold is set based on a ratio of a write load of the first number of second regions to a total write load in the plurality of second regions.
 	Nashimoto discloses the memory system according to claim 2, wherein, when data writes are concentrated in a first number of the second regions or less, the third threshold is set based on a ratio of a write load of the first number of second regions to a total write load in the plurality of second regions [¶0095, 0206, 0207].
 	It would have been obvious to one of ordinary skill in the art, to have when data writes are concentrated in a first number of the second regions or less, the third threshold is set based on a ratio of a write load of the first number of second regions to a total write load in the plurality of second regions in order to have a method and system capable of performing processing for a first write request by a first write processing method as well as the first write request being transferred to a second storage apparatus to store the write data in a second storage apparatus without executing processing of storing the write data (¶0007).

 	Regarding claim 4, Nashimoto discloses the memory system according to claim 2, wherein, when data writes are distributed across a second number or less of the second regions, the second threshold is set based on a ratio of a write load of the second number of second regions to a total
write load in the plurality of second regions [¶0208, 0211, 0213].

 	Regarding claim 5, Nashimoto discloses the memory system according to claim 2, wherein the controller includes: a first counter that adds up a write count for each of the plurality of first regions over the certain time period, and a second counter that adds up a write count for each of the plurality of second regions within a first region that has been indicated as a first region to be monitored among the plurality of first regions during the certain time period [FIG. 9; ¶0095, 0098, 0100].

 	Regarding claim 6, Nashimoto discloses the memory system according to claim 5, wherein the controller is further configured to: acquire the first value for each of the plurality of first regions from a total write count for the plurality of first regions and the write count for each of the plurality of first regions, which are obtained by the first counter, and acquire the second value for each of the plurality of second regions from a total write count for the plurality of second regions and the write count for each of the plurality of second regions, which are obtained by the second counter [FIG. 9, ¶0203, 0204, 0222, 0223].

 	Regarding claims 12 and 20, the rationale in the rejection of claim 3 is herein incorporated.

 	Regarding claim 13, the rationale in the rejection of claim 4 is herein incorporated.

 	Regarding claim 14, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 6 is herein incorporated.

Claim(s) 7-9, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (10/861,580) and LIAO (TW1592800) and Nashimoto (2013/0346708) and Fluman (20160139820).

 	Regarding claim 7, Kanno does not explicitly disclose a plurality of queues. Nashimoto, however, discloses the memory system according to claim 2, further comprising: further comprising registers and write processing queues [¶0109]. 
 	Fluman, however, discloses a plurality of queues provided on a one-to-one basis with the plurality of first regions, the queues for temporarily storing write data for the plurality of first regions, wherein the controller is configured to acquire the first value for each of the plurality of first regions based on utilization rates of each of the plurality of queues [¶0029].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have a plurality of queues with the plurality of regions in order to determine the total amount of expected time required to perform all read and write operations (¶0029).

 	Regarding claim 8, FLuman discloses the memory system according to claim 7, wherein the
controller the includes a counter configured to add up a write count for each of the plurality of second regions in the first region being monitored among the plurality of first regions in the certain time period [¶0029].

 	Regarding claim 9, Fluman discloses the memory system according to claim 8, wherein the controller is further configured to acquire the second value of each of the plurality of second regions from a total write count of the plurality of second regions and the write count of each of the plurality of second regions, which are obtained by the counter [¶0029].

 	Regarding claim 16, the rationale in the rejection of claim 7 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 8 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claim 9 is herein incorporated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara (2021/0158867) discloses memory system comprising a controller to execute first program for writing first data, second program for writing second data using several threshold regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   November 15, 2022                                   By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246